DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on May 10, 2021. Claims 1, 11, and 15 are amended.
Applicant contends that the new material specifying a bellows “connected between the reaction chamber and the outer chamber” overcomes the applied prior art. 
In response, the examiner concurs, yet subsequent further consideration and search, new rejections have been applied below. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Such claim limitations are: 
The “means for implementing the method” of claim 19.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In view of the structural amendments to claim 11, the “means for implementing the method” is now indeterminate, as detailed by the 112 rejections, below. 
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Objections
Claim 11 is objected to for grammatical reasons. The penultimate line reads, “…and the element positioned below the substrate…” The examiner believes a verb is missing, such as being: and the element being positioned below… Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 11 has been amended to read, “providing a deposition reactor or cleaning reactor with a reaction chamber inside an outer chamber and a processing position and a lowered position.” This statement is syntactically incoherent. Firstly, what entity possesses the processing and lowered positions? Secondly, does the “reactor” further comprise a “reaction chamber,” or are these two things coextensive? Clarification is required. The examiner suggests: providing a deposition reaction chamber or a cleaning reaction chamber inside an outer chamber. The examiner suggests introducing the processing and lowered positions in the subsequent paragraph, so they can be adequately contextualized by the bellows. 
Claim 19 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim recites “means for implementing the method of claim 11.” However, claim 11 has been amended to explicitly recite several structural elements which already satisfy this function, e.g., a reactor with an outer chamber, a bellows, etc. In other words, because it appears that claim 11 already enumerates the means for implementing the method, claim 19 is rendered indeterminate due to its redundancy. Clarification is required. To advance prosecution, the examiner will consider the prior art disclosure of those structural elements recited by claim 11 as satisfying the “means” of claim 19. 
Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim specifies that “a vacuum bellows” moves the reaction chamber, but claim 11, the parent claim, has been amended to already recite a “bellows.” It is unclear if the bellows of claim 20 further clarifies that of claim 11, or if claim 20 seeks to establish a second set of bellows. Clarification is required. To expedite prosecution, the examiner will interpret the bellows of claim 20 are further clarifying the bellows of claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 1-4, 7-15, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over by Pavone et al., US 4,439,261, in view of Akae et al., US 2010/0136773.
Claims 1, 7, 11, 15, 19-22: Pavone discloses a cleaning apparatus comprising a reaction chamber (14, 15) disposed within an outer chamber (10) so as to form a “double chamber structure” (Fig. 1). The reaction chamber (14, 15) moves between a processing position, as shown by Figure 1, and a lowered positioned for loading substrates, as shown by Figure 2. Pavone also provides a bellows (24) below the reaction chamber, but they do not form “part of the exhaust line” (4, 25-31). Rather, an exhaust outlet (12) is disposed adjacent the bellows (3, 45-60).
Alternatively, Akae demonstrates that it is known to remove effluents through a bellows structure. Figure 4 delineates an annular gap (75a) and a hollow portion formed inside a bellows (85) which, together, constitutes an exhaust path leading to the chamber’s processing space (71). An exhaust valve (136) withdraws gas through this path via an exhaust port (134) disposed beneath said bellows [0113]. It would have been obvious to integrate this exhaust mechanism within Pavone’s system to achieve the predictable result of evacuating gas from the space surrounding the reaction chamber. Necessarily, by coupling a pump to the chamber base, the bellows form a part of an exhaust line below the reaction chamber, as the claim requires. 
Subsequent this modification, because the bellows structures the exhaust line, as the former contract and expand with the fall and rise of the reaction chamber, the “length of the exhaust line changes.” 
Claims 2-3, 12-13: Via a downward movement of Pavone’s reaction chamber, a loading opening forms between the bottom surface of the reaction chamber and an upper stationary part (14) to which the reaction chamber couples.
Claims 4, 14: Pavone forms a loading port (11) at the side of the outer chamber (10). 
Claim 8: Pavone generates heat via the supply of RF power. 
Claim 9: Pavone’s operator can provide an inactive gas to the intermediate space, whereby port 12 may be used as the outlet of the inactive gas – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647).
Claims 10, 18: Akae executes CVD [0001].
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pavone in view of Akae, and in further view of Koshimizu et al., US 6,818,560.
.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716